 


109 HCON 474 IH: Recognizing the invaluable service of our Nation’s public hospitals and health systems.
U.S. House of Representatives
2006-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 474 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2006 
Mr. Bilirakis submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Recognizing the invaluable service of our Nation’s public hospitals and health systems. 
 
 
Whereas since the establishment of the first public hospitals in the United States in the early 1700s, America’s public hospitals and health systems have been a vital part of our Nation’s health care delivery system; 
Whereas whether they are owned and operated by cities, counties, States, universities, or nonprofit organizations, public hospitals and health systems provide care to all, regardless of ability to pay; 
Whereas public hospitals lead the way in caring for America’s 46 million uninsured, providing more than $6 billion in uncompensated care each year; 
Whereas public hospitals provide essential services such as trauma care, burn care, and neo-natal intensive care; 
Whereas public hospitals are major providers of ambulatory care, with 29 million non-emergency department visits in 2004 in hospital and community-based settings; 
Whereas public hospitals are an important part of the emergency response systems in the communities in which they are located; 
Whereas public hospitals contribute to the local economy as major employers and purchasers of goods and services; 
Whereas public hospitals are recognized for their excellence in managing chronic illnesses; 
Whereas public hospitals provide culturally-competent care to diverse populations with a workforce that reflects this diversity; 
Whereas public hospitals have a rich tradition of conducting world-class medical research on critical health shortages, including the development of the treatment and cure for tuberculosis; 
Whereas public hospitals annually train more than 11,000 medical professionals; 
Whereas the National Association of Public Hospitals and Health Systems (NAPH) was formally incorporated in November 1980, and opened for business early the following year; 
Whereas a quarter-century later, NAPH has grown to represent 120 of the Nation’s most important public hospitals and health systems; and 
Whereas since its inception, NAPH has worked closely with the Congress, the Executive Branch, and many State and local governments to advance the needs of public hospitals and their patients and highlight the importance of the Medicaid program to their ability to deliver critical health care services: Now, therefore, be it 
 
That— 
(1)the Congress extends its appreciation for the quality health care delivered every day at public hospitals throughout the country; and 
(2)offers its congratulations to the National Association of Public Hospitals and Health Systems for a quarter century of service to its member hospitals, their communities, and the patients they serve.  
 
